Citation Nr: 0511321	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1971 to November 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied service connection for schizoaffective disorder.  The 
veteran lives in Idaho and his file is in the jurisdiction of 
the Boise, Idaho RO.  In July 2004, the veteran testified 
before the undersigned at a Board hearing held at the Central 
Office in Washington, DC.  


FINDING OF FACT

It is at least as likely as not (there is a 50 percent or 
greater probability) that the veteran's schizophrenia began 
during his period of active duty service.


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that VA compliance with the mandates of the VCAA 
is sufficient to permit final appellate review of the issue 
addressed on the merits below.  As the determination below 
represents a full grant of the benefit sought, a detailed 
discussion of the impact of the VCAA on this appeal is not 
necessary. 

II.  Factual Background

The veteran's November 1971 examination prior to entrance 
into service shows a normal psychiatric evaluation.  He 
served on active duty from November 1971 to November 1975.  
Service medical records on file date only through February 
1972.  Numerous attempts to retrieve additional or later-
dated service medical records have been fruitless.  May 2001 
and July 2001 letters from the Department of the Navy 
indicate that the veteran's records were "irretrievably 
lost."  The scant service medical records on file reveal no 
complaints or findings indicative of a psychiatric disorder 
during his first two or three months of service.  

The report of a service department "civilian" (post-active-
duty) June 1978 examination indicates that the veteran was 
evaluated as psychiatrically normal. 

A January 1998 VA outpatient treatment record noted that the 
veteran was recently discharged from the VA facility in 
Danville where he was diagnosed with Bipolar disorder with 
psychotic features.   The veteran stated that this was his 
first hospitalization and the first time anyone told him that 
he had Bipolar disorder.  

The veteran was admitted to a VA hospital in December 1998 
and diagnosed with bipolar affective disorder with psychotic 
features, rule out schizoaffective disorder.  It was noted 
that the veteran had never been treated by any psychiatrist 
or psychologist in the past. 

In a February 1999 statement, the veteran listed the 
following as health care providers that treated him for 
psychiatric problems:  Beaufort Hospital from December 1971 
to February 1972; Navy Psychiatric Center at the Marine Corp 
Base in Camp Pendleton, California, from 1973 to 1974; Dr. RR 
in Ashland, Oregon from September 1995 to January 1996; 
Danville Illinois Veterans psychiatric hospital in December 
1998; and Boise Idaho VA medical center from January 1999 to 
the present.

A March 1999 Disability Determination examination indicates 
that the veteran's diagnosis was schizophrenia, disorganized 
type, continuous.  

A March 1999 VA Psychiatric Review Technique form includes 
notes from a physician indicating that the veteran has been 
diagnosed with schizophrenia, disorganized type.   

In an April 1999 statement, the veteran indicated that he was 
hospitalized while in the Marine Corps at the Navy Hospital 
in Beaufort, South Carolina, and that he was a psychological 
patient at Camp Pendleton, California, from 1972 to 1974, 
until being transferred to Hawaii.  

In May 1999, a document requesting records from a Dr. RR was 
returned to the claims file with the following notation: 
"can't find this pt. [patient].  How long ago was he 
seen?".

A January 2000 VA mental disorders examination noted that the 
veteran had a long history of psychotic symptoms.  No 
diagnosis was given.  

In May 2000, the RO granted the veteran a nonservice-
connected pension for disability due to his schizoaffective 
disorder.

In August 2000, the RO determined that the veteran was 
mentally incompetent to handle disbursement of funds.  His 
brother was appointed his fiduciary.

The record of a November 2000 e-mail indicates that records 
were searched and no service medical records were found.

A February 2001 letter from the National Personnel Records 
Center indicated that the veteran's military record was 
located but did not contain any medical records.

In an April 2001 letter, the veteran and his brother 
described the veteran's mental problems during service.  They 
noted that while in basic training at Paris Island, the 
veteran was set back 12 weeks and assigned to a hospital 
platoon to finish his basic training because of mental 
illness and a problem in his blood.  After he was assigned to 
Camp Pendleton, he only worked in his primary military 
occupational specialty (MOS) as an aircraft mechanic for one 
month before his commander took him off of status as an 
aircraft mechanic and started sending him to the mental 
health clinic (MHC) on a weekly basis for treatment and 
counseling.  It was noted that the veteran was prescribed 
medications including Stelazine for psychotic schizophrenia.  
The veteran was hospitalized for one day while at Camp 
Pendleton.  The veteran's brother indicated that he 
personally took him to the clinics at Camp Pendleton for 
appointments in the MHC since his brother was not allowed to 
drive on post.  While stationed in Hawaii, the veteran 
reportedly had to visit the MHC at Tripler Army Medical 
Hospital for additional mental health problems.  It was noted 
that the veteran never returned to his MOS because of his 
mental problems.  

May 2001 and July 2001 letters from the Department of the 
Navy indicate that the veteran's records have been 
"irretrievably lost." 

In a September 2001 statement, the veteran's brother 
indicated that the veteran was removed from his MOS and 
directed to report to the MHC at O'Neil Hospital in September 
1972.  His proficiency and conduct marks dropped drastically.  
It was noted that the veteran was treated regularly at the 
MHC, that he was seen by three different psychiatrists, and 
that he was prescribed Stelazine and Lithium.  The veteran's 
brother listed the names of others who knew of the veteran's 
mental problems.  He reported that the veteran had mental 
problems throughout his period of service and since service.  
He noted the reason the veteran became divorced was because 
his former wife was afraid for herself and the rest of her 
family.  He reported a number of incidents where his brother 
behaved in a bizarre manner since service and noted the 
veteran was irrational, unpredictable, angry, uncooperative, 
and that at one point he became fixated on UFO's.  

In a May 2002 letter, the veteran's brother attempted to 
obtain a supporting statement from a Colonel under whom the 
veteran worked regarding the fact the veteran had mental 
health treatment while in service.  With this letter was a 
service department record showing that the veteran's 
proficiency dipped from 4.9 to 2.9 in May 1972.  

In September 2002, the RO denied the veteran's claim for 
service connection on the basis that there was no medical 
evidence linking the veteran's schizoaffective disorder to 
his period of active duty.

In a December 2002 notice of disagreement, the veteran's 
fiduciary brother (a retired Sergeant Major) indicated that 
the veteran received 17 months of medical treatment at the 
MHC at Camp Pendleton, California, and that he personally 
transported the veteran back and forth to the MHC located at 
the 13 area at Camp Pendleton during the time frame that his 
primary duties were changed to that of mail orderly instead 
of his school assigned MOS as a fixed wing aircraft mechanic.  
The veteran's brother also indicated that he personally 
observed the veteran's medical file was so thick that it was 
contained in two separate brown binders.  He noted that at 
least three of his medications included Stelazine, Lithium, 
and Sertraline.  He contended that the fact these records 
were irretrievably lost should not prevent the veteran from 
being service-connected. 

In a March 2003 letter, the veteran gave a lengthy statement 
about the progression of his schizophrenia during service.  

Another brother (not the fiduciary) submitted a supporting 
letter in April 2004, indicating in a relatively detailed and 
well-written manner that the veteran had been "different", 
including aggressive, violent, strange, and inappropriate in 
a number of ways, for as long as he could remember.  The 
accounts included events prior to service, during service, 
and after service.  

In a July 2004 letter, a VA staff psychiatrist stated that 
schizophrenia is a chronic major mental disorder that first 
presents in late adolescence typically around the age of 20.  
It has a chronic remitting and relapsing course and affects 
all areas of the patient's functioning.

The veteran and his fiduciary brother have submitted numerous 
medical publications regarding schizophrenia.  These included 
additional documentation showing that the typical age of 
onset of schizophrenia in males is between the ages of 16 and 
20.  

During his July 2004 hearing, the veteran's representative 
noted that additional records may be obtained that support 
the veteran's claim.  Specifically, he noted that missing 
service medical records may have been sent to another 
location when the veteran applied for Officer's Candidate 
School in 1978.  The representative reiterated contentions 
that the veteran was treated for psychiatric problems on 
numerous occasions during service at Camp Pendleton.  The 
veteran testified that he was treated for psychiatric 
difficulties every week or every third week while at Camp 
Pendleton and that he was also treated for these problems 
when stationed in Hawaii.  The veteran stated that he was 
taken off his duty assignment on the flight line as an 
aircraft mechanic and was not returned to this duty.  The 
veteran's fiduciary brother testified that he had to drive 
his brother to the mental health clinic for treatment during 
service.  He indicated that he personally saw that the 
veteran had two large brown files of medical records at that 
time.  He stated that he read the veteran was being treated 
with Thorazine, Stelazine, Lithium, and Sertraline.  He noted 
that the veteran's mental problems and bizarre behavior have 
continued since service.  The veteran testified that he saw a 
doctor for sleep problems after getting out of the service in 
1977.  

In a February 2005 letter, GB, MD, Diplomate American Board 
of Psychiatry and Neurology, stated that he reviewed the 
veteran's VA and Social Security records and confirmed the 
diagnosis of schizophrenia.  GB noted evidence of 
disorganized schizophrenia and paranoid schizophrenia, and 
found that in either case, the diagnosis of schizophrenia was 
valid.  GB noted that schizophrenia was not diagnosed until 
1998, but opined that it was inconsistent with the typical 
presentation of schizophrenia to have the condition start in 
the patient's 40s.  He stated that typically, in greater than 
90 percent of schizophrenia cases, the condition has its 
onset in the late teens or early twenties, with a chronic 
recurring and usually deteriorating course over time.  He 
reported that "it would be extremely unusual to have the 
onset of illness beginning later than the early twenties."  
Dr. GB noted that the veteran's service medical records were 
irretrievably lost, but found pertinent the testimony of the 
veteran and his brother with regard to psychiatric treatment 
while in the service.  Dr. GB noted the fact that the veteran 
and his brother reported the veteran was given Stelazine 
during service.  He indicated that Stelazine is an 
antipsychotic that was available in 1972 and would be 
consistent with treatment for schizophrenia.  Dr. GB 
concluded with the medical opinion that there was a greater 
than fifty percent chance that the veteran's psychotic 
symptoms consistent with schizophrenia began in his late 
teens at the time of his service at Camp Pendleton.  He based 
this conclusion on the veteran's memory of psychiatric 
treatment with psychotropic medications during service, 
consistent statements from the veteran's brothers, and 
medical knowledge that schizophrenia does not typically begin 
in the patient's fifth decade, but rather, in greater than 
ninety percent of the cases, presentation is in the late 
teens or early twenties.

III.  Law and Regulations

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

The United States Court of Appeals for Veterans Claims 
(Court, CAVC) has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
increases the VA's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

IV.  Analysis

In this case, the claimed disability is clearly shown, as the 
veteran has a medical diagnosis of schizophrenia, confirmed 
by VA and private physicians since 1998.  What remains for 
resolution is whether there is a nexus between the veteran's 
current schizophrenia and service.  As this is a medical 
question, the Board looks to the medical evidence of record.  
Strongly supporting the veteran's claim are statements from 
both VA and private doctors indicating that schizophrenia 
typically has its onset among males in their teens and early 
twenties, and that it is highly unlikely for  schizophrenia 
to begin when a patient is in his forties.  Furthermore, the 
private physician, a Diplomate with the American Board of 
Psychiatry and Neurology, specifically found that there is a 
greater than fifty percent chance that the veteran's 
schizophrenia began in his late teens at the time of his 
service at Camp Pendleton.  In making this determination, the 
private physician acknowledged the weakest evidentiary point 
in the record, that the veteran's schizophrenia had not been 
diagnosed until 1998.  There is no medical evidence directly 
or indirectly contradicting this physician's opinion.

However, as an evidentiary matter, the facts that the 
schizophrenia diagnosis was first given in 1998, many years 
after service, and that the veteran reportedly received no 
psychiatric treatment between 1978 and 1995, weigh heavily 
against the veteran's claim.  See 38 C.F.R. § 3.303(b); 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
presumption of service connection for colon disability to be 
rebutted by clear and convincing evidence in the form of 
absence of post-war medical records of treatment for colon-
related problems for period of over 40 years).

An additional complicating factor is the fact that the 
veteran's service medical records (those dating from February 
1972 through the date of separation in 1975) have been 
irretrievably lost while in the possession of the Federal 
Government.  Accordingly, the Board is under a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the absence of 
any service medical records for the great majority of the 
veteran's period of active service, the Board finds 
noteworthy the numerous and detailed statements from the 
veteran and his fiduciary brother, and the credible testimony 
provided during the veteran's Board hearing, indicating that 
the veteran had psychiatric problems during service, that he 
was treated regularly for these symptoms during service, and 
that the veteran's brother (who served with him) personally 
drove him to these treatment sessions.  The time period they 
report the veteran began having this treatment is consistent 
with the dates documented in the veteran's service personnel 
records, when the veteran's proficiency level is shown to 
have declined from 4.9 and 4.4 to 2.9.  It also corresponds 
with the date that the veteran's duty assignment was switched 
from his trained MOS, that of aircraft mechanic, to that of 
mailroom orderly.  The written statement from the veteran's 
non-fiduciary brother is also probative and supportive, 
insofar as it appears to present a relatively well-written 
and detached layperson's account of the veteran's 
progressively unusual manner and behavior dating from before 
service to the present.  

In sum, supporting the veteran's claim for service connection 
for schizophrenia, there is of record a credible and 
competent private medical opinion based on a sufficient 
review of the claims file and directly supporting the 
veteran's claim; extensive support in the record for the 
current medical view that schizophrenia most often begins 
within the age range during which the veteran served on 
active duty; the factual showing of declining performance 
during service; and credible lay testimony indicating that 
the veteran had psychiatric problems and received psychiatric 
treatment during service and has behaved unusually since 
service.  Strongly weighing against the claim, however, it 
appears by all accounts that the veteran received no 
psychiatric treatment between 1978 and 1995.  As the critical 
service medical records are irretrievably lost, and the 
veteran apparently had no psychiatric treatment from 1978 to 
1995, there appears to be no reasonable avenue for further 
development.  Because most of the service medical records 
have been lost or destroyed, the Board has a heightened 
obligation to closely examine all evidence of record, to 
explain findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule.  Now, after assembling all 
relevant procurable data and a careful weighing and 
consideration of all of the evidence of record, for the 
reasons set forth above the Board finds that this is a case 
in which there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  That is, there is to be resolved in 
favor of the veteran's claim a "substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  See 38 C.F.R. § 3.102.  
Accordingly, service connection for schizophrenia is 
warranted.   


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	STEPHEN L. HIGGS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


